Title: Can someone explain to me why MGM is suing the victims of the 2017 LV shootings?
Question:
Answer #1: IAAL but be warned I have zero experience in this area.

They want to use the federal SAFETY Act to avoid damages. That's a federal statute, and they want to file in federal court. Federal law preempts here, so they needed to file in federal court so the federal court could stop all the state law claims. They also want to consolidate all of the actions, preferably in federal court.

If the federal court that MGM filed in can decide, very quickly, that these claims are all subject to the SAFETY act, then MGM can avoid liability. This is called asking for declaratory relief, which basically means you're just looking for a court to say "hey this contract is valid," or "this statute applies."

"Suing the victims of the 2017 shootings," while technically accurate (they are listed as defendants), is not really an adequate description of what's happening. They aren't trying to win money, as is the case in most lawsuits. They are just trying to win the right to not pay money.

Edit: learned today they're using SAFETY Act, not TRIA. Edited accordinglyAnswer #2: They’re not suing the victims per se. They’re asking for declaratory judgment—basically asking the court to verify that any victims who sued MGM would lose because of a certain federal statute. This statute protects event hosts who follow certain anti-terrorist protocol from lawsuits if there’s a terror attack at the event. MGM has to name someone as the defendant because that’s how the legal system works. But they’re not demanding any money from the victims or anything like that.

MGM has a couple reasons for doing this. The selfish motivation is that MGM wants the court to say that they’re not responsible and don’t have to pay the victims money. But this isn’t a bad thing for the victims either, because it identifies whether they would even stand a chance in a lawsuit before anyone starts paying legal fees (trust me, a declaratory judgment is less expensive than a full trial with this many people). 

That all being said, the optics of this are atrocious. Any halfway-decent lawyer should have looked at this complaint and realized how the press would frame it.Answer #3: I understand that it is a move to avoid liability (So says the title of the article), but why is this considered a necessary move by MGM's legal team? How would it work, and what would happen if it doesn't work?